      CASE 0:18-cv-03189-DSD-ECW Document 59 Filed 12/11/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA



THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
                                            Civil Action No.: 0:18-cv-03189-DSD-ECW
                              Plaintiff,

       v.                                           NOTICE OF HEARING

J.B., a minor; Z.B., a minor; and ANNIE
L. DAVIS, solely in her capacity as
guardian of J.B. and Z.B., and
MARILYN DAVIS,

                              Defendants.



To:    Parties and counsel.

       PLEASE TAKE NOTICE that on February 14, 2020 at 9:30 a.m. a hearing on

the Motion of Defendant The Prudential Insurance Company of America for a Default

Judgment against Defendant Zechariah Bolden (who has now reached the age of

majority) before the Honorable David S. Doty, United States District Court, Courtroom

14W, 300 S. 4th Street, Minneapolis, MN 55415. Each side will be allowed 15 minutes

for argument.
    CASE 0:18-cv-03189-DSD-ECW Document 59 Filed 12/11/19 Page 2 of 2



Dated: December 11, 2019               BERENS & MILLER, P.A.


                                       s/Barbara P. Berens
                                       Barbara Podlucky Berens (#209778)
                                       Erin K. F. Lisle (#238168)
                                       Carrie L. Zochert (#291778)
                                       80 South 8th Street
                                       3720 IDS Center
                                       Minneapolis, MN 55402
                                       (612) 349-6171
                                       bberens@berensmiller.com
                                       elisle@berensmiller.com
                                       czochert@berensmiller.com

                                       Attorneys for The Prudential Insurance
                                       Company of America
